UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1534



PERE J. JARBOE,

                                              Plaintiff - Appellant,

          versus


TOGO WEST, in his capacity as Acting Secretary
of the Department of Veterans Affairs,

                                              Defendant - Appellee,

          and


HERSHEL GOBER,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
2832-MJG)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Pere J. Jarboe, Appellant Pro Se. Perry F. Sekus, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland; Paige Elizabeth
Harrison, UNITED STATES FOOD & DRUG ADMINISTRATION, Rockville,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Pere Jarboe appeals two district court’s orders, the first

granting Defendant’s motion for summary judgment and dismissing

Jarboe’s employment discrimination action under the Rehabilitation

Act, and the second denying his motion for reconsideration.     We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Jarboe v. Gober, No. CA-98-2832-MJG (D.

Md. Feb. 11 & Apr. 6, 1999).    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED



                                 2